NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAMUEL KWAME AMANKRAH,                          No.    11-57060

                Petitioner-Appellant,           D.C. No. 5:11-cv-00701-CAS

 v.
                                                MEMORANDUM*
F. X. CHAVEZ,

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner Samuel Kwame Amankrah appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253. We review de novo the denial of a habeas

corpus petition, see Fairbank v. Ayers, 650 F.3d 1243, 1250 (9th Cir. 2011), and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Amankrah argues that the prosecutor made several remarks during closing

argument that violated Amankrah’s Fifth Amendment right not to testify under

Griffin v. California, 380 U.S. 609, 615 (1965). The California Court of Appeal

analyzed the prosecutor’s entire closing argument and concluded that two of the

comments were improper, but that the Griffin error was harmless under Chapman

v. California, 386 U.S. 18, 24 (1967). The state court’s rejection of Amankrah’s

claim was not contrary to, nor an unreasonable application of, either Griffin or

Chapman, nor an unreasonable determination of facts based on the evidence

presented. See 28 U.S.C. § 2254(d); see also Davis v. Ayala, 135 S. Ct. 2187, 2199

(2015). Moreover, given the significant evidence of his guilt at trial, Amankrah

has not shown that the prosecutor’s remarks had a “substantial and injurious effect

or influence in determining the jury’s verdict.” Brecht v. Abrahamson, 507 U.S.
619, 637 (1993) (internal quotations omitted); see also Davis, 135 S. Ct. at 2198.

      Amankrah’s motion to present late new evidence is denied.

      AFFIRMED.




                                          2                                   11-57060